Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first housing part including a first surface and a second surface opposite to the first surface, a second housing part including a first surface facing the first surface of the first housing part when folded in a first direction, and a second surface facing the second surface of the first housing part when folded in a second direction, and a connection part connecting the first housing part and the second housing part; a first antenna pattern disposed inside the first housing part; a second antenna pattern disposed inside the second housing part; a first display exposed to the first surface of the first housing part; a second display exposed to the first surface of the second housing part; a first conductive member exposed to the second surface of the first housing part, and electrically connected to the first antenna pattern; and a second conductive member exposed to the second surface of the second housing part, and electrically connected to the second antenna pattern, and wherein, when the housing is folded in the second direction, the second surface of the first housing directly contacts 

Regarding independent claim 7, patentability exists, at least in part, with the claimed features of a housing including a first surface and a second surface opposite to the first surface; a communication circuit disposed inside the housing; at least one first conductive member exposed to a portion of the second surface of the housing; at least one second conductive member exposed to another portion of the second surface of the housing; a first antenna pattern disposed inside the housing and electrically connected to the first conductive member; and a second antenna pattern disposed inside the housing and electrically connected to the second conductive member, wherein when the housing is folded in a first direction, at least a portion of the first surface comes into contact with at least another portion of the first surface, and wherein when the housing is folded in a second direction, a portion of the second surface directly contacts at least another portion of the second surface, to electrically connect or couple the portion of the second and the at least another portion of the second surface.
Claims 2-6, 16-18 depend from claim 1, claims 8-15 depend from claim 7 and are included in the allowable subject matter.

Lee et al. (US 2003/0045246), Cho et al. (US  2013/0321219), and Cheng et al. (US 2014/0198010) are all cited as teaching some elements of the claimed invention including a plurality of housing parts, a plurality of conductive members, a plurality of antenna patterns, as well as, a communication circuit therein.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/AWAT M SALIH/Primary Examiner, Art Unit 2845